Citation Nr: 9913734	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to December 
1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim of service 
connection for PTSD.  A notice of disagreement was received 
in September 1995.  A statement of the case was issued in 
April 1996, and a substantive appeal was submitted in June 
1996.  The veteran appeared and testified before a hearing 
officer at the RO in September 1996.  In September 1997, the 
Board remanded the case for further development.  The 
requested development was completed, and the case was 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

4.  The veteran has PTSD as a result of traumatic events that 
occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The following is noted in the veteran's service records: 
assigned to duties as a wheel vehicle mechanic while in 
Vietnam from March 1972 to January 1973; member of the 277th 
Service and Supply Battalion (277th S&S Bn) during his period 
of service in Vietnam; listed campaigns include Consolidation 
II, and Unnamed Campaign from March 1972 to January 1973; and 
no awards or citations which indicate combat service.  The 
claims folder includes a copy of the certificate and citation 
for an Army Commendation Medal the veteran received for his 
service in Vietnam.  

The service medical records, including the 1971 entrance and 
1973 separation examination reports, are negative for 
findings or diagnoses of psychiatric disorders.  Records from 
Lakeland General Hospital reflect diagnoses of anxiety 
neurosis, depressive neurosis, and alcoholism in 1981, and 
treatment for anxiety-depression syndrome in 1982.  When 
treated in 1981, it was noted that the veteran was bothered 
by his Vietnam experiences.  VA treatment records, dated from 
1994 to 1998, reflect ongoing psychiatric treatment and a 
diagnosis of PTSD.  VA records also show that the veteran was 
hospitalized and treated for PTSD and other disorders in 
January 1995, March 1995, June 1995, August 1996, October 
1996, and November 1996.  During a prolonged hospitalization 
from June to September 1995 the recorded stressors upon which 
the diagnosis of PTSD was based included "incoming 
rocket/mortar rounds."

In the VA examination report of February 1995, the examiner 
commented that the claims folder was not made available for 
review.  The examiner determined that the veteran met the 
criteria for a PTSD diagnosis.  The examiner pointed to 
specific symptoms such as recurrent flashbacks, nightmares 
and intrusive thoughts of the events, persistent avoidance of 
stimuli associated with the trauma including efforts to avoid 
thoughts, feelings, conversations associated with the trauma, 
feeling of detachment or estrangement from others, a 
restricted range of affect, and a sense of foreshortened 
future.  The examiner opined that the veteran's PTSD produced 
significant impairment in his ability to interact in social 
or occupational spheres.  

In September 1996, the veteran recounted an event that 
occurred when he was on a convoy in 1972.  He testified that 
he was assigned to a gun truck and was told not to let anyone 
pass his point.  He tried to stop a Vietnamese man who was 
pushing a cart towards him, but the man continued.  The 
veteran then hit him with the butt of a rifle and beat him to 
death, then pulled the body off to the side of the road and 
hid it.  In March and April during Tet, he volunteered for 
perimeter guard duty.  At that time, he saw two Koreans cut 
open a Vietnamese man.  He noted that it was not uncommon for 
him to get drunk and shoot into villages and hear people 
scream.  He also noted that the Vietnamese would run up and 
throw battery acid in drivers' faces so they would "miss the 
planes."  One night when he was on Monkey Mountain, he 
opened fire and killed some people.  He recalled another 
incident that occurred around Da Nang, when a truck was blown 
up and body parts went all over the place.  The veteran went 
on to discuss post-service problems such as attempting 
suicide, and ongoing psychiatric treatment.  

As per the Board's remand, the RO forwarded the pertinent 
information to the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  In a May 1998 letter, 
USASCRUR noted that the 5th Transportation Command (5th Trans 
Cmd) was the higher headquarters of the 277th S&S Bn, and 
that the unit history was attached to the letter.  According 
to the summary provided by USASCRUR, there were six 
rocket/mortar attacks on the Da Nang sector during the 1972 
Tet Offensive, and there was documentation of security 
missions performed by the reported units.  USASCRUR also 
included an extract from a report titled "Chronology of 
VC/NVA Attacks on the Ten Primary USAF Operating Bases in RVN 
1961 - 1973", and noted that the report reflected numerous 
standoff (e.g., mortars, rockets, artillery) attacks on Da 
Nang in 1972 and 1973.  It was further noted that a search of 
the casualties would require the veteran to provide names, 
unit information and the circumstances surrounding their 
deaths.  In a semi-annual historical summary dated in June 
1972, it was noted that upon stand down, the 5th 
Transportation Command would have completed 5 years and 8 
months of port operations under combat conditions in the 
Republic of Vietnam.  By June 1, 1972, the 5th Transportation 
Command functions were transferred to the 277th S&S Bn. 

Pursuant to the Board's remand, a VA examination was 
conducted in October 1998.  The examiner recited the 
veteran's service history.  The following stressors were 
noted: the veteran beating a Vietnamese man to death while 
out on a convoy; witnessing two Koreans torturing and killing 
a Vietnamese man on base while in Da Nang; shooting into the 
darkness while on guard duty and discovering three dead 
bodies the next day; bombing every night while in Vietnam; 
and witnessing killings.  The examiner reported that the 
veteran met the criteria of PTSD, and that his PTSD was of a 
chronic and severely disabling nature.  The examiner opined 
that the veteran's PTSD was clearly combat related.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1998). 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Department regulations require three elements 
to establish service connection for PTSD: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that an inservice stressor occurred; and 
a link, established by medical evidence, between the current 
symptoms and the inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).

In the instant case, the treatment records and VA examination 
reports show that the veteran has a clear diagnosis of the 
claimed disability, PTSD.  Therefore, the first element to 
establish service connection for the condition has been met.  
Now, the Board will turn its attention to the second 
requirement to establish service connection for PTSD, 
credible evidence of stressors. 

The USASCRUR report does place the veteran's unit in an 
area-a very large area-that sustained regular rocket and 
mortar attacks, as he described in his statements and during 
his September 1996 personal hearing.  This evidence tends to 
be in the veteran's favor with respect to credible supporting 
evidence of stressors.  Therefore, the second requirement to 
establish a claim for PTSD has been met.  

Finally, the Board finds that the evidence presented fulfills 
the third requirement to establish a claim of service 
connection for PTSD, which is a link between the current 
symptoms and the inservice stressors.  As reflected in the 
medical records and the examination reports, it has been 
concluded that the veteran's PTSD is related to events that 
occurred during his Vietnam service.  Specifically, rocket 
and mortar attacks were cited as stressors in the June-
September 1995 hospital report.  Such attacks are verified by 
additional evidence from the service department.  Therefore, 
the medical evidence does show a positive link between the 
current symptoms of PTSD and events such as mortar attacks 
while in Vietnam.  Since the evidence satisfies all three 
requirements to establish a claim of service connection for 
PTSD, the appeal is granted.


ORDER

Entitlement to service connection for PTSD has been 
established, and the appeal is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

